IN THE SUPREME COURT OF THE STATE OF DELAWARE

 THOMAS R. MILLER,                       §
                                         §
       Defendant Below,                  §   No. 160, 2018
       Appellant,                        §
                                         §   Court Below—Superior Court
       v.                                §   of the State of Delaware
                                         §
 STATE OF DELAWARE,                      §   Cr. ID No. 92S05488DI (S)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                           Submitted: May 14, 2018
                           Decided: June 14, 2018

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                       ORDER

      This 14th day of June 2018, upon consideration of the appellant’s opening

brief, the State’s motion to affirm, and the record below, it appears to the Court that:

      (1)    The appellant, Thomas R. Miller, filed this appeal from the Superior

Court’s denial of his motion for correction of an illegal sentence. The State of

Delaware has filed a motion to affirm the Superior Court’s judgment on the ground

that it is clear on the face of Miller’s opening brief that his appeal is without merit.

We agree and affirm.

      (2)    The record reflects that, in 1994, a Superior Court jury found Miller

guilty of Unlawful Sexual Intercourse in the First Degree and Burglary in the Second

Degree. The charges arose from an attack on an 85-year-old woman. The Superior
Court sentenced Miller as follows: (i) for Unlawful Sexual Intercourse in the First

Degree, life imprisonment; and (ii) for Burglary in the Second Degree, eight years

of Level V incarceration. On direct appeal, this Court affirmed the Superior Court’s

judgment.1      Since then Miller has filed multiple unsuccessful motions for

postconviction relief, extraordinary writs, and sentence correction.2

       (3)     On March 1, 2018, Miller filed a motion for correction of illegal

sentence under Superior Court Criminal Rule 35(a). On March 15, 2018, the

Superior Court denied the motion. This appeal followed.

       (4)     In his opening brief, Miller argues, as he did below, that his sentence is

illegal because the Superior Court was biased throughout the entire case, including

at sentencing, and imposed more than the minimum mandatory sentence of fifteen

years for Unlawful Sexual Intercourse in the First Degree. We review the Superior

Court’s denial of a motion for correction of sentence for abuse of discretion,

although questions of law are reviewed de novo.3 A sentence is illegal if it exceeds

the statutory limits, violates double jeopardy, is ambiguous or internally




1
  Miller v. State, 1995 WL 301379 (Del. May 9, 1995).
2
  See, e.g., In re Miller, 2012 WL 1267971 (Del. Apr. 12, 2012) (denying petition for a writ of
mandamus); Miller v. State, 2010 WL 2555084 (Del. June 25, 2010) (affirming the Superior
Court’s denial of Miller’s fourth postconviction for relief); Miller v. State, 2004 WL 65331 (Del.
Jan. 12, 2004) (affirming the Superior Court’s denial of Miller’s motion for correction of illegal
sentence).
3
  Weber v. State, 2015 WL 2329160, at *1 (Del. May 12, 2015).
                                                2
contradictory, omits a term required to be imposed by statute, or is not authorized

by the judgment of conviction.4

       (5)    The Superior Court did not err in denying Miller’s motion for correction

of illegal sentence. On direct appeal, we rejected Miller’s claim that the Superior

Court judge was biased and should have granted Miller’s motion for recusal.5 In

2004 when we affirmed the Superior Court’s denial of Miller’s motion for correction

of illegal sentence, we rejected Miller’s argument that his life sentence for Unlawful

Sexual Intercourse in the First Degree was illegal.6 We warn Miller that if he

continues to file appeals from repetitive claims, he will be enjoined from filing future

appeals without leave of the Court.

       NOW, THEREFORE, IT IS ORDERED that the motion to affirm is granted

and the judgment of the Superior Court is AFFIRMED.

                                           BY THE COURT:

                                           /s/ Collins J. Seitz, Jr.
                                                  Justice




4
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
5
  Miller v. State, 1995 WL 301379, at *2.
6
  Miller v. State, 2004 WL 65331, at *1 (stating “Miller's life sentence (a) did not exceed the
statutorily-authorized limits for Unlawful Sexual Intercourse in the First Degree, (b) did not
constitute double jeopardy, and (c) was not ambiguous or contradictory”) (citations omitted).
                                              3